UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER 0-27757 CASE FINANCIAL INC. (Exact Name of registrant as specified in its charter) DELAWARE (State of other jurisdiction of incorporation or organization) 33-0529299 (I.R.S. Employer Identification Number) 7668 El Camino Real, Ste.104-106, Carlsbad, CA (Address of principal executive offices) (Zip code) (760) 804-1449 (Issuer's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Number of shares of issuer's common stock outstanding as of August 16, 2010: 42,185,145 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A("Amendment No.1") to the Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 of Case Financial Inc. (the “Company,” the “Registrant,” “we”, or “us”) which was originally filed with the Securities and Exchange Commission on August 23, 2010 has been amended to show that an independent public accountant did not review the interim financial statements for the quarter ended June 30, 2010. The headings in the columns of the financial statements have been amended to state “Not Reviewed”. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 4 ITEM 1. INTERIM CONSOLIDATED FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATION 11 ITEM 3. QUANTATATIVE AND QUALITATIVE DISCLOSURES AND RISKS 13 ITEM 4. CONTROLS AND PROCEDURES 14 PART II - OTHER INFORMATION 17 ITEM 1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 18 ITEM 2.UNREGISTERED SALE OF EQUITY SECURITIES 19 ITEM 3. DEFAULTS IN SENIOR SECURITIES 19 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 19 ITEM 5.OTHER INFORMATION 19 ITEM 6.EXHIBITS 20 SIGNATURES 20 PART I – FINANCIAL INFORMATION ITEM 1. INTERIM CONSOLIDATED FINANCIAL STATEMENTS CASE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets ASSETS “Not Reviewed” Unaudited As of As of June 30, September 30, Current Assets Cash & cash equivalents $ $ Prepaid expense Other receivable - Total Current Assets Other Assets Deposits - - Total Other Assets - - TOTAL ASSETS $ $ CONDENSED LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Loans payable - related parties Loans payable Note payable - short-term Total Current Liabilities TOTAL LIABILITIES Stockholders' Equity (Deficit) Preferred stock, ($.0001 par value, 20,000,000 shares authorized; none issued and outstanding.) - - Common stock, (par value $.001 per share, 100,000,000 shares authorized: 42,185,145 and 29,185,145 shares issued and outstanding as of June 30, 2010 & September 30, 2009 respectively) Paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See Notes to the Condensed Consolidated Financial Statements CASE FINANCIAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) “Not Reviewed” “Not Reviewed” Nine Months Nine Months Three Months Three Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, Revenues Service $
